105 F.3d 863
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,Plaintiff-Counter-Defendant-Appellee,v.ACCUWEATHER, INC., Defendant-Counter-Claimant-Appellant,v.The WEATHER CHANNEL, INC., Counter-Defendant.
No. 917, Docket 96-7789.
United States Court of Appeals,Second Circuit.
Argued Feb. 6, 1997.Decided Feb. 14, 1997.

Appeal from an order of the District Court for the Southern District of New York (Robert W. Sweet, Judge ) granting summary judgment in favor of American Express on its claim of ownership of the "1-900-WEATHER" telephone number and mark associated with American Express's audio-text telephone service.
Thomas A. Beckley, Beckley & Madden, Harrisburg, PA (John G. Milakovic, Charles O. Beckley, Dennis B. Frind, of counsel) for Defendant-Counter-Claimant-Appellant.
Richard Z. Lehv, Weiss Dawid Fross Zelnick & Lehrman, New York City, (Gregory P. Gulia, of counsel), for Plaintiff-Counter-Defendant-Appellee.
Before:  OAKES, WINTER, and CABRANES, Circuit Judges.
PER CURIAM:


1
AccuWeather, Inc. appeals from Judge Sweet's order granting summary judgment on behalf of American Express Travel Related Services Company, Inc.  ("American Express").  AccuWeather challenges, in particular, the district court's finding that the mark "1-900-WEATHER" and its underlying telephone number are the property of American Express.  We affirm substantially for the reasons stated by the district court.  See American Express Travel Related Services Co., Inc. v. Accu-Weather, Inc., 849 F.Supp. 233, 239-40 (S.D.N.Y.1994).